The court having considered this case, delivered their opinion this day in writing, in the following words, viz:
In the month of June, 1809, on the motion of Mr Derbigny, founded upon the affidavit of Mr. Guiet, the following rule was obtained against Pierré Dormenon, to wit;
“ It is ordered that Pierre Dormenon show cause, on the first Monday in August next, before the superior court, to be holden at the City Hall at the city of New-Orleans, why his name as attorney and counsellor at law should not be striken off the rolls of said court, for having (as it is alleged upon oath) headed, aided, and assisted the negroes of St. Domingo in their horrible massacres and other outrages against the whites in and about the year 1793.”
At which day the said Pierre Dormenon appeared and denied the charge.
Whereupon a number of witnesses were called, and their examination taken in writing in open court; and the said Dormenon requesting time to procure exculpatory testimony, he was allowed until the 1st day of January following, *345horíly after which day he appeared and submitted his proof and defence.
The examination in support of the charge set forth in :he rule was lengthy, and is placed upon the files of the lourt. The witnesses appeared to be men of veracity— he credit of none has been impeached. It does not appear hat either of them has had the least personal animosity owards Mr. Dormenon, or that they were actuated by moives of revenge or "prosecution, or felt any other sentiment han that which the recollection of their past sufferings, n the presence of the person whom they considered to be he principal author of them, was calculated to inspire. Lnd their testimony, if true, fully substantiates the fact harged in the rule.
To repeal the force of this testimony, Mr. Dormenon has iroduced testimonial proof, (which is not denied,) that in he various public employments in which the witnesses íave known him, his conduct has been without reproach, ,nd in his private life exemplary and much esteemed; and, s an additional evidence of his having enjoyed public condence, he has exhibited a list of appointments in the juiciary made by General Rochambeau, in the year n which his name appears.
This may bo all true, but as it relates to an epoch some onsiderable time subsequent to the year 1793, does not ontradict the witnesses, who speak of his conduct only in lat year.
Mr. Dormenon, in his defence in writing, has laboured •tally to discredit the witnesses against him, by attempt™ ig to show gross contradictions and absurdities in their stimony. If there be not a perfect coincidence in the witesses in all the details of their testimony, they certainly greed upon the important fact.
*346It is proved that Mr. Dormenon was a municipal officer . , ... under the commissaries Poiverell and Santhonax, in the year 1793, when tiie general freedom of the slaves wat Proclaime(3. This Mr. Dormenon admits.
It is proven, also, that in that character, wearing a scarf his badge of office, he marched at théhead of the brigands acting in concert with their leaders, whose sole purpose anc employment was the .indiscriminate murder and massacre of the whites who refused to conform to the orders of the commissaries; and that their conduct in various expedí tions in pursuit of the whites was marked with unexampled cruelty and barbarity. It is. equally in testimony, tha Dormenon associated with, and was the intimate friend o Pe Lisle, Brisot, Faubert,and Gai, who headed the brigand; in the quarter of Jacmel and Jeremy and its dependencies
There are many circumstances detailed by the witnesse which warrant a belief of these facts. In fact, they are a satisfactorily proven as that Dormenon was a municipa officer, and can with as little plausibility be denied.
Had the same evidence of these facts accompanied Mi Dormenon’s application for admission to the bar, I have n doubt he would have been refused. The-court now being possessed of it, it is equally their duty to exclude him. I is considered that the safety of this country requires tha no person who has acted in concert with the negroes an mulatoes of St. Domingo in destroying the whites, óugh to hold any kind of office here, however fair his conduc may since have been.
And, from the evidence, no unprejudiced mind can doul that such has been the conduct of Mr. Dormenon. It i; therefore, ordered that the rule be made absolute.